DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 30-47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collette (U.S. Patent No. 4,863,046) in view of Aoki et al. (U.S. Patent No. 6,344,166).
Collette discloses a blow molded plastic container (54) configured for storing pressurized fluids and produced from a preform (10), comprising: a container body (60, 64), comprising a container body having a container bottom (82); and a container neck (16) connecting to the container body, the container neck having an opening, wherein the container neck is substantially located opposite the container bottom and wherein at least one component from the container body or container bottom has at least one reinforcing element (at 80) having a first wall thickness, the at least one reinforcing element formed as an outwardly protruding material bead (Fig. 9), wherein the at least 
Aoki teaches that it is known in the art to manufacture a container with a stretch ratio between 1.5 and 3.5 (col. 5, lines 1-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with the stretch ration taught by Aoki, in order to adjust the amount of material used in the container.
Collette fails to teach wherein the container portions have the claimed sizes.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container portions with the claimed sizes, in order to change the strength of the container and since such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claims 24 and 26-29 are allowed.

Response to Arguments
Applicant's arguments filed 5/24/2021 with respect to claims 30-47 have been fully considered but they are not persuasive. The claims are drawn to a final product and not a method of forming the product.  The heating is being treated by a product by process limitation and the final structure taught in the prior art above reads on the final structure claimed by applicant.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733